DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In claim 20, the new language is different from what was previously provided and does not appear to have support in the specification as originally filed, where the previous language was described in great detail as to ho applicants arrived at support for the previous language that was provided in the arguments of the previous amendment, applicants have not discussed in detail how this new language is covered by the originally filed specification and therefore it appears that the new language of claim 20 is new matter, 
With respect to claim 22, the originally filed specification does not specifically set forth a value of 50% for the liner radial expansivity, rather as argued, such is derived from language in the specification setting forth sizes of 100 to 150mm, however, it is noted that this portion of applicants specification is referring to the connection that the liner is placed in as having these dimensions, not the liner itself, therefore one cannot attribute the radial expansivity of the liner to be a 50% value when the liner itself doesn’t necessarily have to be limited in expansion to 50% but rather such is controlled by the connection size and therefore is not a function or attribute of the liner itself, therefore this is not considered support for saying the liner has an expansiivity of 50%, and this language is therefore considered new matter as well.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10, 12, 14, and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pleydon (2005/0161100) in view of Begassat (EP 1271031) and Jung (6170531).     The reference to Pleydon discloses the recited tube for use in lining pipes, the material comprises a knitted fabric which as part of the knitting process would have warp fibers thereby making it a warp knit fabric in the form of a tube [0037] which can be formed of glass fibers [0030-0033, and 0037] which can be provided in the machine direction [0039] that limits stretching in one direction due to the knit, where the stretching in the radial direction is the desired direction of stretching [0030] discusses the desire for the liner to expand into the conduit, due to a knit being used inherently if it expands in the radial direction to make contact with the conduit it would contract at least to some extent longitudinally as the knitted fabric deforms on expansion, as such is an inherent property of knitted fabrics, a film coating can be provided covering a surface of the tube [0041], two tubes of knitted fabric which can be warp knitted as set forth above can be provided [0046] where they are placed one inside the other (fig 8) where such are bonded together, and the fabric material is infused with a curable resin such as polyester, vinylester, or epoxy [0058].  The reference to Pleydon clearly sets forth knitted fabrics can be used to form liners for rehabilitation but is not specific to what manner the knitted fabric is actually knitted such as a warp knitted fabric even a knit fabric would have warps, that tricot type of knits are used to achieve knitted fabrics that for tubes that can expand and contract, including the knitted stitch that reconfigures as the tube is expanded radially to contract longitudinally which are specific stretch properties, and that it is .  
The reference to Begassat discloses the recited knitted tube, where the use of such for lining pipes is merely intended use where the tube is capable of other uses such as lining pipes, comprising a material that is a warp knitted fabric in the form of a tube [0028], the fabric itself is formed as a tricot knitted fabric which by the manner in which it is formed is provided with certain properties inherent to the material such as stretching in one direction while contracting in the other as the stitch stretches (as per the PCT this is implicit for the warp knitted fabric shown in figure 1 due to the manufacturing used to form warp knitted fabrics), the suggestion that this would occur in the fabrics machine direction is a method step in an article claim which holds little patentable weight, however, it is also considered that in order to form the tube the tricot material would have these properties of stretching in one direction and such is achieved by the manner in which the stitch is formed, that such would have to be in the fabrics machine direction in that this is how tricot fabrics are formed, and the direction of expansion needed to fit different diameter pipes would suggest that such would be in the radial direction which would inherently (due to the tricot stitch) lead to a contraction in the longitudinal direction.  As suggested in the PCT, this feature of expansion in the radial direction while contracting in the longitudinal direction is implicitly disclosed in the reference because the very same type of warp knitted fabric in form of tricot is used.  This means that the form of the stitch is identical in both cases, and when the tube is expanded radially a stitch of the warp knitted tricot automatically reconfigures to contract longitudinally.  This is due to the mechanism inherent to this stitch form and as applicant is aware based upon their discussion of such in the specification, this is not a new property of the material but rather a known property of the this type of tricot material, and also suggested as the reference sets forth a deformation in the stitch and change of inclination [0031].   

With respect to claims 10 and 12, the reference to Pleydon discloses all of the recited structure above including two coating layers 826 and 820 [0042-0044] with layer 826 attached to the knit layer and layer 820 connected to layer 826 (layer 826 is considered the same as 326 which is a coating layer provided for bonding purposes) with the exception of the film coating intermittently being bonded to the knitted fabric, and specific bonding temperatures of the coating layers.  It is considered merely choices of mechanical expedients to bond the coating to the knitted fabric intermittently and using coatings of different bonding temperatures as such would only require routine experimentation to optimize the materials being used to and manner of connecting the layer to meet the needs of the user.  It would have been obvious to one skilled in the art to modify the coating in Pleydon to be intermittently bonded (since they mention a possible desire to remove this layer and being only attached intermittently would make removal easier) as such would only require routine experimentation to optimize the connection of the coating layer to make removal easier as such is an obvious choice of mechanical expedients, and to modify the materials of the coating layers to have different bonding temperatures (where it is believed that the two different types of coatings provided would inherently have different bonding temperatures since they are different materials) as such is an obvious choice of mechanical expedients to use routine experimentation to optimize the materials being used to insure 
With respect to claim 20, Pleydon also discloses in [0037] that the fabric layers which can be formed of knitted material are known and that layers that are not provided as knit such as needled or non-woven mat form layers (which would equate to other layers taught by Pleydon which are formed such as the non-woven felt layers and needled layers can be equally formed of knitted layers as well as is known and taught in this part of Pleydon), it is considered that this teaching of Pleydon sets forth that fabric layers which can be formed as needled or non-woven material can also be formed as knitted layers as well, thereby teaching that modification of layers of non-woven material in Pleydon could be substituted with knitted layers as well, and based on modification in light of Begassat and Jung, the claim language of claim 20 that overlaps with claim 1 is covered, and it would have been obvious to one skilled in the art based on the teachings in Pleydon that the additional fabric layers of Pleydon that are not knitted such as the non-woven felt layers can be substituted with knitted layers as well (where the type of knit is taught by the modifying references) which would result in a liner that can have multiple knitted layers which as modified would be warp knitted fabric layers, thereby forming all of the fabric layers of warp knitted fabrics as per the teachings of Pleydon and that such would provide a liner that is provided with knit layers which would ultimately be easier to expand, and upon such a modification there would be a liner that includes no additional fabric layers that are not warp knitted fabric layers in that all of the fabric layers upon modification would be formed of warp knitted fabrics which meets claim 20. 
With respect to the additional change to claim 20 it should be noted that the claim recites the tubular material is the layer that is provided with a film coating and infused with curable resin, therefore .  


s 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pleydon in view of Begassat and Jung as applied to claims 1, 3-8, 10, 12, 14, and 20-22 above, and further in view of Muhlin (2012/0312907).   The reference to Pleydon as modified discloses all of the recited structure above with the exception of using powder bonding to connect layers of the fabric and coating together.   The reference to Muhlin discloses that it is old and well known in the art of lining materials for pipes to form a lining of knitted material [0036], forming such of a double layer textile which is considered two layers of textile material which are connected by use of powder binders to bond the layers together [0026], and that powder bonding can also be used in combination with a film provided to the liner [0041].  It would have been obvious to one skilled in the art to modify the bonding used in Pleydon as modified to connect layers of fabric and the film to the fabric by using powder bonding as suggested by Muhlin where such is taught to be a known manner to connect two layers of fabric as well as a film coating to a fabric in a pipe liner where such would thereby teach such is old and well known in this specific art where there would be predictable results, and a reasonable expectation of success based upon the teachings of the reference to Muhlin, and such is an alternative to using steam so that steam would not be required.
Claims 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Begassat.  The reference to Jung discloses the recited structure above which includes a tubular material 102 and a film coating 103 bonded to a surface of the tubular material, the tubular material being infused by a curable resin (abstract) wherein the tubular material  comprises a knitted fabric in the form of a tube, the tube being seamless (col 3, lines 51-66) with its longitudinal axis aligned in a direction that the tube is knitted, the fabric is knitted with a plush stitch, and can be adjusted to meet the flexibility needs of the liner (col 5, lines 8-16), and since these are the layers of the liner then the liner has no other additional fabric layers and therefore no additional fabric layers that are not warp knitted fabric layers.  The reference to Jung discloses all of the recited structure with the exception of forming the .
With respect to the additional change to claim 20 it should be noted that the claim recites the tubular material is the layer that is provided with a film coating and infused with curable resin, therefore the manner in which this claim now claims “any additional layers” suggests that there doesn’t need to be more than one layer of tubular material provided since doesn’t specifically require additional layer just if any exist they are all warp knitted, but the reference to Jung already teaches one layer which is considered the equivalent of the tubular material layer as required in claim 20 and if none of the other layers of Jung are considered part of the tubular material layer, then such are not considered as being an additional layer, and therefore the conditional statement of the claim would not be met and Jung would teach after modification a tubular material layer as defined in claim 20 which can be formed of a warp knit fabric, thereby meeting the claim limitation.  With respect to claim 21, the tubular material being “pre-stretched” is a statement of an intermediate step and/or method step and a method step or intermediate step in an article claim hold little patentable weight when it is the final product and not the .   

Response to Arguments
Applicant's arguments filed February 5, 2021 have been fully considered but they are not persuasive. With respect to claim 1, any knitted fabric when expanding will have stitches forming the fabric moving with respect to other stitches of the fabric  and by allowing the stretch to occur especially in fabrics intended to expand like the liners of the prior art, the movement of stitches with respect to one another especially in a braid would result in a form of reconfiguration of the stitch since it is reconfiguring with respect to other portions of the braided fabric.  Such would occur naturally otherwise the fabrics would not permit the expansion to occur unless stretchable fibers such as elastomeric fibers were used which would allow the stretch to occur in the fibers alone, otherwise the stitches would have to reconfigure in order for the layer to allow for expansion especially when non-elastic fibers are used that would not permit the expansion if not for a change in the stitch configurations.  One skilled in the art faced with the need of forming a fabric such as a tube that is desired to expand in size to a larger diameter to line a pipe on expansion would be motivated to look into other areas to find alternate ways to permit such expansion while using non-stretchable fibers, including knitting, braiding, or weaving of .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references to Relats (364 and 302), Caneva, Bichler, and Tough disclosing state of the art liner sleeves and flexible fabric knits.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F HOOK whose telephone number is (571)272-4903.  The examiner can normally be reached on Monday-Thursday, off every Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAMES F HOOK/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        



JFH